Citation Nr: 1031668	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right elbow disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from August 1978 to 
August 1981.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied entitlement service connection for left ankle and 
right elbow disorders.

The Veteran was scheduled to testify at a hearing before the 
Board in June 2007, but cancelled the hearing and did not request 
it to be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development on the matters of entitlement to service 
connection for a left ankle disorder and for a right elbow 
disorder is necessary.  The Veteran contends that these claimed 
disorders were incurred during active service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability is 
focused upon (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  This presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. Id.  VA must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness.  
Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations 
omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 
25178 (2004)).

Conversely, if a pre-existing disorder is noted upon entry into 
service, the veteran cannot bring a claim for service connection 
for that disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

The Veteran's July 1978 service enlistment examination report did 
not show any complaints, findings, or diagnoses of right elbow or 
left ankle disorders.  
Additional service treatment records dated in September 1978 
reflected complaints of twisted left ankle during physical 
training (PT) and an assessment of possible old fracture and bony 
spur of the left distal fibula as well as left ankle sprain.  
Clinical records dated in April 1979 noted that the Veteran had 
been injured three years before during a baseball game and had an 
inability to fully extend his right elbow one year before after a 
prolonged pitching session.  In May 1979, the Veteran underwent a 
posterior arthrotomy of the right elbow with removal of loose 
bodies.  An August 1979 X-ray report of the elbow, humerus, and 
knee listed an impression of multiple osteochondromas.  Treatment 
notes dated in December 1979 and January 1980 noted that the 
Veteran had a left ankle sprain in high school as well as 
detailed left ankle complaints, debridement, and suture removal.  
An August 1980 service physical examination report as well as the 
August 1981 discharge examination report noted scars of the right 
elbow and left ankle. 

In June 2005, the Veteran was afforded a VA joints examination to 
determine the etiology of his claimed disorders.  He reported 
that he injured his left ankle during boot camp, twisting it when 
stepping on another soldier in front of him.  It was noted that 
he underwent surgery in 1979 to remove bone chips.  He also 
indicated that he injured his right elbow while playing softball 
during service in 1978.  The examiner noted that he found left 
ankle and right elbow sprains documented during active duty.  
After reviewing the claims file and examining the Veteran, the VA 
examiner diagnosed chronic right elbow flexion and extension 
limitation, noting that the injury was documented in the file to 
predate active duty and appeared unchanged by service.  He also 
diagnosed left ankle traumatic arthritis, status post removal of 
left distal fibula loose body.  He further opined that the 
related injury was documented in the file to predate active duty 
with no evidence to support aggravation of preexisting injury.          

In his September 2005 notice of disagreement, the Veteran 
specifically asserted that he did not recall any right elbow 
injuries and only a mild ankle injury in high school.  

As an initial matter, the Board has considered the aggravation 
theory of entitlement to service connection.  In this regard, in-
service examiners noted prior medical history of left ankle and 
right elbow sprains in service clinical records.  However, in 
this case, the Veteran's right elbow and left ankle were marked 
as normal at entry into service and there is no clear and 
unmistakable evidence that the claimed disorders pre-existed his 
military service.  As noted above, the regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).  
Consequently, the presumption of soundness at entry into service 
is not rebutted by the evidence of record at this time. 

The June 2005 VA examiner also did not provide additional 
comments or rationale with respect to his opinions, nor did he 
substantiate his assertions through annotations to medical 
treatises and articles.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  

The June 2005 examination report is therefore deemed inadequate 
for rating purposes.  In this regard, once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As it appears that there is no clear and unmistakable evidence to 
indicate that the Veteran had pre-existing left ankle and right 
elbow disorders, the question of whether the claimed left ankle 
and right elbow disorders were incurred in or aggravated by 
service must also be considered.  In addition, as discussed 
above, the medical evidence of record does not offer an adequate 
opinion regarding etiology of the Veteran's claimed disorders.  
Thus, an additional VA opinion is needed addressing whether the 
Veteran has pre-existing left ankle and right elbow disorders 
permanently worsened during or as a result of the Veteran's 
period of active duty or whether he suffered a separate and 
distinct left ankle and right elbow disorders during service.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated him 
for his claimed left ankle and right elbow 
disorders for the time period from August 
1981 to the present.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for a VA orthopedic 
examination by an appropriate physician to 
address the nature and etiology of his 
claimed left ankle and right elbow disorders.  
All indicated tests and studies are to be 
performed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.

The examiner should specifically identify all 
disability/ties affecting the Veteran's left 
ankle and right elbow.  With respect to each 
diagnosed disability, the examiner should 
provide opinions, consistent with sound 
medical principles: (a) whether the 
disability clearly and unmistakably pre-
existed the Veteran's entrance into military 
service (i.e. whether it is un-debatable that 
the disability pre-existed service, as 
opposed to whether it is at least as likely 
as not); and, if so (b) whether this 
disability was aggravated (i.e., permanently 
worsened beyond its natural progression) in 
or as a result of service. 

If the examiner determines that either 
claimed disorder did not clearly and 
unmistakably pre-exist service, (and as such 
the presumption of soundness at entry remains 
un-rebutted) he or she should opine whether 
it is as least likely as not (a 50 percent 
probability or greater) that the left ankle 
and/or right elbow disorder had its onset in 
service or is otherwise medically related to 
in-service injury or disease.  

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed in a legible report as well as 
acknowledge and discuss the June 2005 VA 
examination findings.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
a supporting rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the June 2006 statement of the 
case (SOC).  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.










The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

